Citation Nr: 0309167	
Decision Date: 05/16/03    Archive Date: 05/27/03

DOCKET NO.  00-05 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability, status post open reduction and internal fixation.

2.  Entitlement to service connection for a low back 
disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran





ATTORNEY FOR THE BOARD

C. Crawford, Counsel



INTRODUCTION

The veteran served with the Army National Guard on inactive 
duty for training from November 1982 to February 1983, and on 
active duty from December 1990 to May 1991.  He also served 
on inactive duty for training from August 15, 1998, to August 
16, 1998.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an August 1999 rating decision in which the Department 
of Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, denied entitlement to service connection for a 
history of a cervical strain, a status post open reduction 
and internal fixation of the left knee, and a low back 
disability.  

In August 2002, the RO granted service connection for mild 
degenerative disc disease of the cervical spine and assigned 
a noncompensable rating, effective May 5, 1999.  Thus, the 
issue in controversy for this matter has been resolved, and 
is no longer on appeal before the Board.  Grantham v. Brown, 
114 F. 3d 1156 (1997).  

The issue of entitlement to service connection for a left 
knee injury will be addressed in the remand portion of the 
decision.


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the veteran's low back disability claim has 
been obtained. 

2.  The medical evidence does not relate the current low back 
disability to any period of active service or inactive duty 
training.


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by 
active service or any period of inactive duty training.  
38 U.S.C.A. §§ 101(24), 106(d), 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.1(m), 3.6(a) and (e), 3.102, 
3.159, 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) eliminated 
the well-grounded claim requirement, expanded the duty of VA 
to notify the claimant and the representative of the 
information and evidence necessary to substantiate a claim, 
and enhanced its duty to assist a claimant in developing the 
evidence necessary to substantiate a claim.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002)).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
are effective August 29, 2001.  VA has stated that the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided in the VCAA.  66 
Fed. Reg. 45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

VA has fulfilled its duty to assist the veteran in the 
development of this claim under the VCAA.  The veteran and 
his representative have been notified of the information and 
medical or lay evidence needed to substantiate his claim.  By 
rating decision dated August 1999, statement of the case 
dated February 2000, supplemental statement of the case dated 
August 2002, and VA letters dated in May 1999, June 1999, and 
March 2001, the VA apprised the veteran and his 
representative of the law applicable in adjudicating this 
claim, the reasons and bases for the VA decision, and the 
information and evidence needed to substantiate the claim.  
Specifically, in the March 6, 2001, letter, VA told the 
veteran that to substantiate his claim, he needed to 
demonstrate that he had sustained an injury in military 
service or a disease that began in or was made worse during 
military service; a current physical or mental disability; 
and a relationship between his current disability and injury, 
disease, or event in service.  VA told the veteran that he 
should provide medical information and/or evidence about his 
doctor's records, medical diagnoses, and medical opinions.  
VA also told the veteran that it would assist him with 
obtaining medical records, employment records, or records 
from other Federal agency.  There is no indication that this 
correspondence was returned as undeliverable.  By letter 
received later in March 2001, the veteran stated that VA had 
all of the information from his doctors.  VA has fulfilled 
its duty to notify the veteran of the information and 
evidence needed to substantiate his claim.  38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159; Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

VA has fulfilled its duty to assist the veteran.  VA has made 
reasonable efforts to obtain relevant records adequately 
identified by the veteran, and such evidence has been 
obtained and associated with the claims folder.  The 
veteran's service medical records associated with his period 
of active duty and the pertinent period of inactive duty 
training are of record.  In addition, the record contains 
reports of VA examinations dated in February 1993, May 2001, 
and July 2002; VA outpatient treatment reports dated from 
January to May 1999; and medical reports from the Methodist 
Healthcare facility dated from August 1998 to March 1999.  
Medical reports from the Methodist Healthcare facility 
indicate that x-rays of the cervical spine were accomplished 
at that time.  The reports do not indicate that x-rays of the 
lumbar spine were taken.  The veteran has been furnished 
medical release of information forms and told to inform VA of 
any additional dates and places of treatment, as well as any 
other pertinent information or evidence in his control.  
Neither the veteran nor his representative has identified any 
outstanding evidence which could be used to support the low 
back disability claim.  VA has met its duty to assist the 
veteran in the development of this appeal, and there is no 
need for further development.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159(d).

In this case, the duty to notify and duty to assist the 
veteran have been fulfilled.  All information and evidence 
have been developed to the extent possible and that no 
prejudice will result to the veteran by the Board's 
consideration of this matter.  Bernard v. Brown, 4 Vet. App. 
384, 393-94 (1993).

The veteran seeks service connection for a low back 
disability.  Service connection may be granted for disability 
incurred in the line of duty, or aggravated in the line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131.  Active military, naval, or air 
service includes (1) active duty or a period of active duty 
for training during which a person was disabled or died from 
a disease or injury; and (2) any period of inactive duty 
training during which a person was disabled or died from an 
injury incurred or aggravated in the line of duty.  
38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).

Any individual, who, when authorized or required by competent 
authority, assumes an obligation to perform active duty for 
training or inactive duty for training; and who is disabled 
or dies from an injury or covered disease incurred while 
proceeding directly to or returning directly from such active 
duty for training or inactive duty training shall be deemed 
to have been on active duty for training or inactive duty for 
training, as the case may be.  38 U.S.C.A. § 106(d); 
38 C.F.R. § 3.6(e).

To establish entitlement to service connection, VA law and 
regulations require a medical diagnosis of current 
disability; medical, and in some circumstances, lay evidence 
of incurrence or aggravation of a disease or injury in 
service; and medical evidence of a nexus between the in-
service injury or disease and the current disability.  Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 
604 (Fed. Cir. 1996) (table).  Service connection for 
inactive duty for training is limited to an in-service 
injury.  Brooks v. Brown, 5 Vet. App. 484, (1993), aff'd, 26 
F.3d 141 (Fed. Cir. 1994) (table).  Lay statements cannot 
provide such medical evidence because laypersons are not 
competent to offer medical opinions.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993). 

After considering all information and lay and medical 
evidence of record in a case with respect to benefits under 
laws administered by the Secretary, when there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the benefit of the doubt will be given to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

At the outset, and as an aside, the Board acknowledges that 
the veteran had active service from 1990 to 1991, and periods 
of inactive duty for training prior to 1998.  It is also 
noted that service connection for a cervical sprain is in 
effect.  However, in this case, neither the veteran nor his 
representative has alleged that the veteran's low back 
disability occurred during any period of active duty or 
inactive duty training prior to August 1998.  Nor has either 
party alleged that the veteran's low back disability is 
related to the service-connected cervical spine disability.  
See 38 C.F.R. § 3.310 (2002); Allen v. Brown, 7 Vet. App. 439 
(1995).  In any event, it is noted that the service medical 
records as well as pertinent VA and non-VA medical reports 
are negative in this regard.  Service medical records dated 
from May 1982 to April 1991 are completely negative for any 
complaints of or adverse findings associated with a low back 
injury or disease.  In addition, not one of the veteran's 
post-service medical reports relates his disability to active 
service or any period of inactive duty for training.  A 
report of a VA examination dated in February 1993, medical 
reports dated in October 1991 from Forrest General Hospital, 
medical reports from the Methodist Healthcare facility dated 
from August 1998 to March 1999, and VA outpatient treatment 
reports or examination reports dated in 1999 to 2002, do not 
attribute the veteran's current back disability to any period 
of active service or inactive duty training occurring prior 
to August 1998.  There is no competent evidence of record 
suggesting that the veteran's low back disability is related 
to or aggravated by his service-connected cervical spine 
disability either.  No further consideration in this regard 
is warranted.

The veteran maintains that his low back disability was 
sustained during an August 1998 in the line of duty 
automobile accident.  It is noted that a current diagnosis of 
a low back disability is of record.  Reports of VA 
examinations conducted in May 2001 and July 2002 note 
probable early degenerative disc disease.  The record also 
shows that the veteran was involved in a motor vehicle 
accident while driving from inactive duty training in August 
1998.  An August 1998 Statement of Medical Examination and 
Duty Status shows that while traveling enroute from inactive 
duty for training the veteran was involved in an automobile 
accident, and was treated at Montfort Jones Memorial Hospital 
for injuries to the back of his head.  The injury was 
incurred in the line of duty.  A Report of Investigation-Line 
of Duty and Misconduct Status report documents similar 
findings.  38 U.S.C.A. § 106(d); 38 C.F.R. § 3.6(e).  Thus, 
the evidence substantiates the veteran's assertions that he 
currently has a low back disability and that he was involved 
in a car accident while returning from inactive duty training 
in August 1998.  

As previously indicated, however, establishing entitlement to 
service connection also requires medical evidence of a nexus 
between the in-service injury and the current disability.  
Accordingly, in this case, there must be medical evidence 
establishing a causal connection between the veteran's 
degenerative disease of the L3-4 and the August 1998 in the 
line of duty motor vehicle accident.  

Upon carefully reviewing and weighing the evidence regarding 
this matter, the Board finds that the preponderance of the 
evidence weighs against the veteran's claim.  The competent 
evidence of record fails to demonstrate that the veteran's 
current low back disability is in any way related to the 
August 1998 in-the-line-of-duty automobile accident. 

A Mississippi Uniform Accident Report dated in August 1998 
shows that the veteran was involved in a motor vehicle 
accident, where his vehicle was struck in the rear by another 
vehicle.  However, the report does not mention a low back 
disability.  Even in the veteran's own sworn statement, no 
reference to a low back disability was noted.  Rather, in the 
statement, the veteran recalled the events of the motor 
vehicle accident, and reported that he had received treatment 
for his injuries, including a laceration of the back of his 
head.  

As previously indicated, an August 1998 Statement of Medical 
Examination and Duty Status and a Report of Investigation-
Line of Duty and Misconduct Status report reflect that while 
traveling enroute from inactive duty for training the veteran 
was involved in an automobile accident.  However, the reports 
also reflect that he was treated at Montfort Jones Memorial 
Hospital for injuries to the back of his head and that he 
sustained abrasions and a cervical sprain/strain.  Moreover, 
August 15, 1998, emergency reports from Montfort Jones 
Memorial Hospital reflect that the veteran received treatment 
for complaints of neck pain.  The diagnosis was status post 
motor vehicle with abrasions.  The reports do not reference 
low back pain.  

Moreover, private medical reports from Methodist Healthcare 
Family Center contain clinical entries dated from March 1993 
to March 1999, to include an August 1998 private medical 
statement from T.J.A., M.D., reflect that the veteran 
received treatment for complaints of cervical pain.  The 
reports do not specifically reference low back pain.  An 
August 21, 1998, clinical entry generally reflects that after 
the motor vehicle accident, the veteran was transported to 
Montfort Jones Hospital with "cervical package and back 
package."  The veteran's primary complaints and findings 
were associated with the cervical spine.  In addition, in a 
March 12, 1999, clinical entry, the physician documented that 
he recalled that the veteran's dominant complaints were 
related to back pain.  Nonetheless, despite the general 
references to back pain, he did not record a diagnosis of a 
low back disability and relate that disability to the August 
1998 accident.  The medical reports overall recorded 
diagnoses of mild residual cervical thoracic sprain/strain 
and chronic backache with improvement.  

VA outpatient treatment reports dated from January 1999 to 
May 1999 are of record.  Included within the reports is a 
January 22, 1999, VA Medical Certificate.  The medical 
certificate documents that the veteran reportedly complained 
of low back pain and stated that he had had such pain since 
August.  After examination, the diagnosis was chronic low 
back pain.  While the physician documented the veteran's 
complaints and recorded his history, the physician's 
recording of the veteran's history is insufficient to 
etiologically relate the veteran's low back disability to the 
August 1998 in the line of duty accident.  A bare 
transcription of a lay history is not transformed into 
"competent medical evidence" merely because the transcriber 
happens to be a medical professional.  LeShore v. Brown, 
8 Vet. App. 406 (1995).

The veteran underwent VA examinations in May 2001 and July 
2002.  The May 2001 VA examination report reflects that the 
veteran reportedly drives a log truck instead of cutting 
logs, because cutting wood caused low back pain.  The veteran 
also complained of low back pain after lifting or running.  
After examination, the impression was probable early 
degenerative disc disease of L3-4.  The diagnosis remained 
the same on VA examination in July 2002.  Moreover, after 
reviewing the claims file and examining the veteran in 2002, 
the examiner stated that it was impossible to determine 
whether the degenerative disc disease in his lumbar spine was 
the result of aging or the accident he had in August 1998.  
When considering the objective evidence of record overall, 
which establishes that the veteran did not complain of low 
back pain after the August 1998 accident, in conjunction with 
the physician's inconclusive medical opinion, the Board finds 
that the physician's July 2002 medical statement is of little 
or no probative value.  The inconclusive statement fails to 
meet the medical nexus standard needed to substantiate the 
veteran's claim.

The Board acknowledges that during his personal hearing held 
in December 2002, the veteran reiterated that his low back 
disability was sustained during the August 1998 motor vehicle 
accident, and that as a result of the back injury he has 
difficulty with driving and experiences symptoms to include 
pain and muscle spasms.   However, the objective evidence of 
record fails to create a nexus between the veteran's in-the-
line-of-duty automobile accident and his current low back 
disability.  Thus, the veteran's testimony, alone, is of 
little or no probative value.  The veteran, as a layperson, 
is not competent to relate his current disability to any 
inactive duty training event or injury.  

Without corroborating objective medical evidence to 
substantiate the veteran's claim, the Board must find that 
preponderance of the evidence weighs against the claim of 
entitlement to service connection for a low back disability.  
The appeal is denied.  38 U.S.C.A. §§ 101(24), 106(d), 1131; 
38 C.F.R. §§ 3.1(m), 3.6(a) and (e), 3.303.


ORDER

Service connection for a low back disability is denied.


REMAND

Effective February 22, 2002, new regulations amended the VA's 
Appeals Regulations and the Board's Rules of Practice.  The 
new regulations permitted the Board to obtain evidence and 
cure procedural defects without remanding a case back to the 
RO.  See 67 Fed. Reg. 3099 (January 23, 2002)(presently 
codified in part at 38 C.F.R. §§ 19.9, 19.31 (2002)).  

Specifically, Section 19.9(a)(2), Code of Federal 
Regulations, provided:

General.  If further evidence, 
clarification of the evidence, 
correction of a procedural defect or 
any other action is essential for a 
proper appellate decision, a Board 
Member or panel of Members may:
  . . . .
(2) Direct Board personnel to 
undertake the action essential for a 
proper appellate decision.     

Section 19.9(a)(2)(ii), Code of Federal Regulations, 
provided:

If the Board undertakes to provide 
the notice required by 38 U.S.C. § 
5103(a) and/or § 3.159(b)(1) of this 
chapter, the appellant shall have 
not less than 30 days to respond to 
the notice.  If, following the 
notice, the Board denies a benefit 
sought in the pending appeal and the 
appellant submits relevant evidence 
after the Board's decision but 
before the expiration of one year 
following the notice, that evidence 
shall be referred to the agency of 
original jurisdiction.  If any 
evidence so referred, together with 
the evidence already of record, is 
subsequently found to be the basis 
of an allowance of that benefit, the 
award's effective date will be the 
same as if the Board had granted the 
benefit in the appeal pending when 
the notice was provided.

In Disabled American Veterans v. Secretary of Veterans 
Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003) 
(DAV), the United States Court of Appeals for the Federal 
Circuit invalidated the regulatory provision in 38 C.F.R. 
§ 19.9 that allowed the Board to develop evidence on a claim.  
The Federal Circuit held that 38 C.F.R. § 19.9(a)(2) is 
invalid because it allows the Board to obtain or accept new 
evidence without obtaining the appellant's waiver of initial 
RO consideration.  The Federal Circuit found that this was 
contrary to 38 U.S.C.A. § 7104(a) (West 2002) because the 
Board is "primarily an appellate tribunal" that decides 
appeals from denial of veterans benefits, and that this 
regulation denied appellants one review on appeal to the 
Secretary.  Id.  The Federal Circuit also invalidated 
38 C.F.R. § 19.9(a)(2)(ii), which requires the Board to 
provide claimants with notice required by 
38 U.S.C.A. § 5103(a) (West 2002), and give claimants 30-days 
to respond.  The Federal Circuit found that the 30-day 
requirement was contrary to 38 U.S.C.A. § 5103(b), which 
provides claimants one year to submit evidence.  See 
38 U.S.C.A. § 5103(b).

Given the Federal Circuit's invalidation of 38 C.F.R. 
§ 19.9(a)(2), the Board must now remand cases back to the RO 
when it decides that additional development is necessary, 
unless it needs to clarify procedural matters, or consider 
law, regulations, or court decisions not considered by the 
RO, or consider independent medical opinions.  In addition, 
the Board may not currently issue Veterans Claims Assistance 
Act of 2000 (VCAA) notification letters because the Federal 
Circuit invalidated 38 C.F.R. § 19.9(a)(2)(ii), which 
provided the Board with the authority to provide the notice 
required by 38 U.S.C.A. § 5103(a).  There is no current 
regulatory authority permitting the Board to provide VCAA 
notice.  

While the Board may not direct Board personnel to undertake 
action essential for appellate review or to issue VCAA 
compliance letters at this time, the requirements of the VCAA 
nonetheless must be satisfied.  Pursuant to the VCAA, which 
was enacted on November 9, 2000, VA has a statutory duty to 
assist a claimant in the development of his or her claim and 
an enhanced duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim.  38 U.S.C.A. 
§§ 5102, 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2002).  
This change in the law applies to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  See 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

In light of DAV and the mandates of the VCAA, this appeal 
must be remanded to the RO.  The Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

The veteran seeks service connection for a left knee 
disability.  He maintains that while driving from inactive 
duty training in August 1998 he was involved in a motor 
vehicle accident.  During the accident, he aggravated his 
pre-existing left knee injury when he hit his knee on the 
dashboard.  The record establishes that the veteran was 
involved in a motor vehicle accident on August 15, 1998 while 
returning from inactive duty training.  See Mississippi 
Uniform Accident Report; Statement of Medical Examination and 
Duty Status; and Report of Investigation-Line of Duty and 
Misconduct Status report, each dated in August 1998.  The 
record also establishes that the veteran currently has a left 
knee disability.  

Here, the record is silent with regard to any complaints of 
or findings associated with a left knee disability prior to 
1994.  Review of the record then notes that the veteran 
incurred a left knee disability in 1994 after a tree fell on 
his left leg.  A July 1994 clinical entry reflects that the 
veteran received follow-up treatment for a left tibial 
plateau fracture of the left knee.  At that time, it was 
reported that the veteran wore a splint, and that he was 
given maintenance instructions.  Thereafter, the record is 
silent with regard a left knee disability until August 1998.  
As the record does not contain all of the medical reports 
associated with treatment received subsequent to the 1994 
tree incident injury, an attempt to obtain such records 
should be made.  That duty includes obtaining medical records 
where indicated by the facts and circumstances of an 
individual case.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The record also reflects that the veteran underwent VA 
examinations in May 2001 and July 2002.  In the report of the 
May 2001 examination, the examiner opined that the nonunion 
of the avulsion fracture of the intercondylar eminence is 
probably the result of the knee injury in 1994 when the tree 
fell on him and that the osteoarthritis present in the left 
knee is also probably due to the initial injury rather than 
the motor vehicle accident.  In July 2002, after reviewing 
the claims file and examining the veteran, the same examiner 
again concluded that the nonunion of the avulsion fracture of 
the intercondylar eminence and the arthritis in his left knee 
are the result of the tree falling on him in 1994.  The 
examiner did not, however, present an opinion as to whether 
or not the veteran's pre-existing disability (that disability 
caused by the tree accident) was aggravated by the August 
1998 motor vehicle accident.  

Decisions of the Board must be based upon consideration of 
all applicable provisions of law and regulation.  Schroeder 
v. West, 212 F.3d 1265 (Fed. Cir. 2000).  In addition, when 
the Board believes the medical evidence of record is 
insufficient it may supplement the record by ordering a 
medical examination or obtaining a medical opinion.  
38 U.S.C.A. § 5103(A)(d); Colvin v. Derwinski, 1 Vet. App. 
171 (1991).  To render an informed decision regarding the 
nature of the veteran's left knee injury, the Board finds 
that additional development in this regard is warranted.   

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to his claim and to ensure 
full compliance with due process requirements, this matter is 
REMANDED to the RO for the following action:

1.  Ask the veteran to submit any 
evidence, to include lay statements, 
etc., demonstrating that his left 
knee disability was aggravated by 
inactive duty training.

2.  Obtain pertinent medical reports 
which are not of record from all 
medical care providers who have 
treated the veteran for his left 
knee disability, to include records 
from Dr. Terrell, the Montfont-Jones 
Memorial Hospital, Methodist 
Healthcare, VA Medical Center in 
Jackson, Mississippi, and any 
outstanding records from Dr. Alford.  
The veteran should be asked provide 
the name and addresses of any 
additional medical care providers 
who provided treatment for injuries 
sustained in 1994 as a result of a 
tree falling on him.  If these 
records cannot be obtained and there 
is no affirmative evidence that they 
do not exist, inform the veteran of 
the records that are unavailable, 
including what efforts were made to 
obtain them.

3.  After completing the evidentiary 
development requested above, the RO 
should transfer the claims file to a 
VA examiner-if possible, the same 
examiner who conducted the previous 
examinations, Clyde Copeland, M.D.  
If Dr. Copeland is unavailable, the 
file should be transferred to 
another physician with relevant 
expertise and experience.  The 
physician should comment on whether 
it is at least as likely as not that 
the veteran's left knee disability 
was aggravated by the August 1998 
motor vehicle accident.  Rationale 
for any conclusion reached should be 
provided.  If the question cannot be 
answered without resort to 
speculation, this should be stated 
as well.  If the physician deems 
that a clinical examination of the 
veteran's left knee would be helpful 
in reaching a conclusion, then such 
an examination, along with all 
pertinent tests and studies, should 
be scheduled.

4.  The RO must review the claims 
file and ensure that all 
notification and development action 
required by 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002) are 
fully complied with and satisfied.  
See also 38 C.F.R. § 3.159 (2002).

5.  Thereafter, the RO should 
readjudicate the claim of 
entitlement to service connection 
for a left knee disability, to 
include consideration of whether the 
pre-existing disability was 
permanently aggravated during the 
August 1998 motor vehicle accident.  
If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain 
notice of all relevant actions taken 
on the claim for benefits, to 
include a summary of the evidence 
and applicable law and regulations 
considered pertinent to the issue on 
appeal.  An appropriate period of 
time should be allowed for response.

By this REMAND, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is otherwise notified by the 
RO.  The veteran has the right to submit additional evidence 
and argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).





	                        
____________________________________________
	Heather J. Harter
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



